                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiffs,                            4:15CR3059

     vs.
                                                          ORDER
KENNETH LEE JOHNSON,

                 Defendants.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 176), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           Upon successful completion of treatment at Touchstone,
           currently scheduled for October 24, 2019, the defendant shall
           be released to reside at Houses of Hope in Lincoln, Nebraska
           The defendant shall fully comply with the requirements of any
           ongoing treatment plan and shall comply with all rules of the
           Houses of Hope facility. If the defendant is discharged from
           the facility for any reason whatsoever, or leaves the premises
           of the facility without authorization, Defendant shall promptly
           report to the supervising officer or to any law enforcement
           officer. In addition, irrespective of whether Defendant self-
           reports upon discharge or leaving the facility, the United
           States Marshal, and/or any law enforcement officer is hereby
           authorized and ordered to take the defendant into custody and
           detain the defendant pending a prompt hearing before the
           court.

     Dated this 21st day of October, 2019.

                                             BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
